Citation Nr: 1227451	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  05-38 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to an increased rating for lumbosacral strain with degenerative changes, evaluated as 20 percent disabling from May 11, 2004, through September 13, 2005, and as 40 percent disabling from September 14, 2005.

5.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

7.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, October 2006, and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran was initially awarded service connection for a lumbar spine disability by means of a May 1972 rating decision.   The current claim on appeal was received on May 11, 2004.  In August 2004, the RO held that a disability rating in excess of 20 percent was not warranted for the lumbar spine disability.  The Veteran timely appealed.  In October 2004 and April 2005, the RO continued the previously assigned 20 percent disability rating for the Veteran's lumbar spine disability.  

Throughout the pendency of this appeal and in connection with the Veteran's claim of entitlement to an increased disability rating for his lumbar spine disability, by means of a November 2005 rating action, the RO awarded service connection right lower extremity radiculopathy and left lower extremity radiculopathy.  These issues are deemed part and parcel of the claim for an increased evaluation for the lumbar spine disability, as the rating criteria for the spine provides for a separate evaluation for neurological manifestations in the lower extremity.  Accordingly, the issues of entitlement to initial disability ratings in excess of 10 percent for right lower extremity radiculopathy and left lower extremity radiculopathy are addressed herein.

In November 2005, the RO increased the Veteran's lumbar spine disability rating to 40 percent, effective September 14, 2005.

The Board notes that the Veteran submitted claims for erectile dysfunction and TDIU in December 2005.  In October 2006, the RO held that entitlement to service connection for erectile dysfunction and TDIU was not warranted.  The Veteran submitted a timely notice of disagreement and a Statement of the Case (SOC) was, accordingly, issued in September 2007.  In November 2007, the Veteran indicated that he wished to continue his appeal to the Board and that it was his understanding that there were three issues on appeal.  He requested that he be advised if these issues were not appeal and he would therefore submit a formal letter to perfect his appeal.  The Board construes the November 2007 submission as a constructive VA-Form 9.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202 (2011).  Therefore, the issues of entitlement to service connection for erectile dysfunction and TDIU are also on appeal.

In November 2010, the RO held that service connection was not warranted for a right or a left hip disorder 

A review of the record demonstrates that the Veteran was initially scheduled for a videoconference hearing in February 2012.  In January 2012, the Veteran declined his video hearing and indicated that he preferred to wait for a future visit by a member of the Board.  The Veteran was, accordingly, scheduled for a Travel Board hearing in May 2012.  However, he failed to report for his scheduled May 2012 hearing.  Not having received a request for postponement and pursuant to 38 C.F.R. § 20.704(d), the Board will proceed with its adjudication of the appeal "as though the request for a hearing had been withdrawn." Id. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action is required prior to the adjudication of the claims.

With respect to the Veteran's claims of service connection for right and left hip disorders, he specifically claims that his current hip disorders are attributable to and/or aggravated by the antalgic gait caused by his lumbar spine disability.  

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that the Veteran was afforded a VA examination in August 2010, wherein the examiner opined that the Veteran's bilateral hip degenerative joint disease was not due to or caused by his lumbar spine disability.  He indicated that his opinion was supported by the fact that there was no medical record to support the Veteran's contention; there was no history of hip trauma or etiology documented and there was no medical physiology to support the lumbar spine disability causing the bilateral hip disorder and too much time has passed since 1971 without showing a medical pattern of support between the low back and hip condition.  

The Board finds that the August 2010 VA examination is inadequate for rating purposes because it did not address the Veteran's specific contentions that his lumbar spine disability resulted in antalgic gait, which caused or aggravated the Veteran's current right hip and left hip disorders.  While the examiner referenced a lack of "medical pattern of support between the low back and hip condition," additional clarification is required before the before can decide the claim.  For example, the examiner should specifically indicate what type of medical evidence would establish a relationship between the back and the hips.

Additionally, the VA examiner did not address a VA treatment provider's November 2009 statement asserting that the Veteran's current hip disorder is undoubtedly related to his longstanding back problems with sciatica, since his gait has been altered for many years due to sciatica and back strains.  

For the above reasons, the Board finds that an additional VA examination is warranted to clarify the above issues. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Regarding the Veteran's claim for service connection for erectile dysfunction, the Veteran argues that his back pain inhibit his ability to maintain an erection.  The Board notes that the Veteran was afforded a VA examination in June 2006.  In September 2006, the examiner submitted an addendum wherein he opined that the Veteran erectile dysfunction was less likely than not related to his low back pain.  The examiner opined that it was more likely the result of other etiology including hypogonadotropic hypogonadism, medications, alcohol use, and diabetes mellitus.  The Board finds the June 2006 VA examination report and September 2006 addendum inadequate for rating purposes because it did not address whether the claimed erectile dysfunction has been aggravated by the Veteran's lumbar spine disability.  Accordingly, the Board finds that an additional VA examination is warranted.

With regards to the lumbar spine claim, the evidence of record suggests a worsening of the disability since the last VA examination in September 2005.  Indeed, the Veteran subsequently initiated a claim for TDIU based on his back disability.  In November 2005, he argued that an increased rating was warranted because his back symptoms resulted in restriction of activities.  In April 2007, co-workers submitted that the Veteran has had to take weeks off from work because of his lumbar spine disability.  Additionally, in February 2008, it was indicated that he was being prescribed stronger medications for his lumbar spine disability.  Accordingly, the Board finds that an additional VA examination, to include neurological testing, is necessary in order to fully and fairly evaluate the Veteran's increased rating claim for his lumbar spine disability.

Regarding the claim for entitlement to a TDIU rating, because the issue is dependent on the outcome of the claims for service connection and increased disability ratings, it is inextricably intertwined with the issues being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from any VA medical facility which may have treated the Veteran since July 2011 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA medical examination to obtain an opinion of etiology as to his right and left hip claims.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate that such was accomplished.  All diagnoses must be identified.  The examiner is then asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right and left hip disorders were caused by or incurred in active service.  

The examiner is also requested to opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed right hip and left hip disorders were caused by any of the Veteran's service-connected disabilities, specifically include his lumbar spine disability and any gait abnormalities resulting therefrom.

Additionally, the examiner must comment as to whether any diagnosed right hip and left hip disorders have been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, specifically include his lumbar spine disability and any gait abnormalities resulting therefrom.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's service record, medical history, and the relevant medical science as applicable to this claim.

3.  Schedule the Veteran for a VA medical examination to obtain an opinion of etiology as to his erectile dysfunction.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate that such was accomplished.  All diagnoses must be identified.  The examiner is then asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current erectile dysfunction was caused by or incurred in active service.  

The examiner is also requested to opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed erectile dysfunction was caused by any of the Veteran's service-connected disabilities, specifically include his lumbar spine disability and any medications taken to treat that disorder.

Additionally, the examiner must comment as to whether any diagnosed erectile dysfunction has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, specifically include his lumbar spine disability and/or any medications taken to treat that disorder. 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's service record, medical history, and the relevant medical science as applicable to this claim.

4.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the current level of severity of the orthopedic and neurologic manifestations of his service-connected lumbar spine disability, to include his right lower extremity radiculopathy and his left lower extremity radiculopathy.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

The examiner must report the complete range of motion for the thoracolumbar spine.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified and expressed in degrees of lost motion.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should describe any neurologic manifestations of the Veteran's lumbar spine disability, including but not limited to whether there are confirmed signs of sciatica involving the lower extremities.  The physician should further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

Also following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his lumbar spine disability, right lower extremity radiculopathy and his left lower extremity radiculopathy, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders. 

A rationale for any opinion expressed must be provided. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Thereafter, the AMC/RO should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


